Citation Nr: 1503775	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to October 1960 and from November 1990 to March 1991.  He also served on inactive duty for training purposes (INACDUTRA) for over 10 years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Boise.  A transcript of that proceeding is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2012.  There, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to in-service noise exposure.  As rationale, the examiner explained that there was no significant hearing threshold shift from 1990 to 1991.  

The January 2012 VA examination is inadequate for determining whether hearing loss is related to service.  The Veteran has asserted that his hearing loss began during his first period of active duty service, from February 1957 to October 1960.  The January 2012 VA examiner, however, did not provide any rationale as to why the Veteran's current bilateral hearing loss was not related to his first period of active duty service.  Indeed, the only rationale offered related to the Veteran's second period of active duty service, which occurred from November 1990 to March 1991.  The opinion is inadequate for determining whether the Veteran's hearing loss is related to service as the examiner did not comment on whether the disability was related to the Veteran's first period of active duty service.  

Further, while the examiner opined that there was no significant threshold shift between 1990 and 1991 in-service examinations, there is no 1990 examination of record.  It is unclear what examination the VA examiner is referring to.  

Regarding tinnitus, the examiner stated that since the Veteran has a history of both in-service and post-service noise exposure, it was not possible to determine whether tinnitus is related to in-service noise exposure without resorting to speculation.  The examiner, however, merely stated that since the Veteran has both in-service and post-service noise exposure, an opinion could not be formulated with resorting to mere speculation.  The examiner did not explain why a resort to speculation was necessary.  Thus, the January 2012 VA examination is inadequate.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder, including a copy of this remand, must be 
2. 
made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained. The examiner should additionally elicit a detailed history of the onset of the Veteran's hearing loss and tinnitus.

For any hearing loss or tinnitus identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) caused by or otherwise related to either of the Veteran's periods of active military service (from February 1957 to October 1960 and from November 1990 to March 1991), to include any noise exposure therein. 

The examiner must discuss the Veteran's alleged noise exposure during service in his/her opinion.

The examiner must comment on in-service audiometric data in rendering an opinion. 

All opinions must be accompanied by a rationale. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3. Then, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




